JUDGMENT

JUDITH M. Barzilay, Judge:
This court, having received and reviewed the United States Department of Commerce, International Trade Administration’s (“Commerce”) Final Results of Redetermination Pursuant to Court Remand (“Remand Results”) in Marine Harvest (Chile) S.A. v. United States, Slip Op. 02 — 134 (Oct. 31, 2002), and Commerce having complied with the Court’s Remand Order, and plaintiff having no objection to Commerce’s Remand Results, and good cause appearing therefore, it is hereby
ORDERED that the Remand Results filed by Commerce on January 17, 2003, are sustained in their entirety; and it is further
ORDERED that this case is dismissed.